     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                            ) Case No.
10
     TERRY FABRICANT, individually          )
11   and on behalf of all others similarly  ) CLASS ACTION
     situated,                              )
12
                                            ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                             ) OF:
14                                          )
            vs.                             )    1. NEGLIGENT VIOLATIONS
15                                                     OF THE TELEPHONE
                                            )          CONSUMER PROTECTION
16   PRIME FUNDING GROUP INC. and )                    ACT [47 U.S.C. §227(b)]
     DOES 1 through 10, inclusive, and each )    2.    WILLFUL VIOLATIONS
17                                                     OF THE TELEPHONE
     of them,                               )          CONSUMER PROTECTION
18                                          )          ACT [47 U.S.C. §227(b)]
19   Defendant.                             )
                                            )
20                                          ) DEMAND FOR JURY TRIAL
21                                          )
                                            )
22
                                            )
23                                          )
24
                                            )
                                            )
25                                          )
26                                          )
                                            )
27
          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28



                             CLASS ACTION COMPLAINT
                                        -1-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 2 of 8 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                                NATURE OF THE CASE
 4           1.   Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of PRIME FUNDING GROUP INC.
 7   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 8   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
10                              JURISDICTION & VENUE
11           2.   Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
12   claims arise under a law of the United States, the TCPA.
13           3.   Venue is proper in the United States District Court for the Central
14   District of California pursuant to 28 U.S.C. 1391(b) because a substantial portion
15   of the events giving rise to Plaintiff’s claims occurred in this District.
16                                         PARTIES
17           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
18   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
19   (39).
20           5.   Defendant, PRIME FUNDING GROUP INC. (“Defendant”) is a
21   business financing company and is a “person” as defined by 47 U.S.C. § 153 (39).
22           6.   The above-named Defendant, and its subsidiaries and agents, are
23   collectively referred to as “Defendants.” The true names and capacities of the
24   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
25   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
26   names. Each of the Defendants designated herein as a DOE is legally responsible
27   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
28   Complaint to reflect the true names and capacities of the DOE Defendants when


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 3 of 8 Page ID #:3




 1   such identities become known.
 2         7.     Plaintiff is informed and believes that at all relevant times, each and
 3   every Defendant was acting as an agent and/or employee of each of the other
 4   Defendants and was acting within the course and scope of said agency and/or
 5   employment with the full knowledge and consent of each of the other Defendants.
 6   Plaintiff is informed and believes that each of the acts and/or omissions complained
 7   of herein was made known to, and ratified by, each of the other Defendants.
 8                              FACTUAL ALLEGATIONS
 9         8.     Beginning in or around October 2019, Defendant contacted Plaintiff
10   on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
11   Plaintiff to purchase Defendant’s services.
12         9.     Defendant contacted or attempted to contact Plaintiff from telephone
13   number (917) 268-3440, confirmed to be Defendant’s number.
14         10.    Defendant used an “automatic telephone dialing system” as defined
15   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
16         11.    Defendant’s calls constituted calls that were not for emergency
17   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
18         12.    The telephone number that Defendant, or their agent, called was
19   assigned to a cellular telephone service for which Plaintiff incurs a charge for
20   incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
21         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
22   express consent” to receive calls using an automatic telephone dialing system on
23   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
24         14.    These calls by Defendant, or its agents, violated 47 U.S.C. § 227(b)(1).
25                                CLASS ALLEGATIONS
26         15.    Plaintiff brings this action individually and on behalf of all others
27   similarly situated, as a member of the proposed class (“The Class”). The Class is
28   defined as follows:


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 4 of 8 Page ID #:4




 1
                  All persons within the United States who received any
 2                solicitation/telemarketing   telephone    calls   from
 3                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 4
                  system and such person had not previously consented to
 5                receiving such calls within the four years prior to the
 6
                  filing of this Complaint through the date of class
                  certification.
 7
 8         16.    Plaintiff represents, and is a member of, The Class, consisting of all
 9   persons within the United States who received any solicitation telephone calls from
10   Defendant to said person’s cellular telephone made through the use of any
11   automatic telephone dialing system and such person had not previously not
12   provided their cellular telephone number to Defendant within the four years prior
13   to the filing of this Complaint through the date of class certification.
14         17.    Defendant, its employees and agents are excluded from The Class.
15   Plaintiff does not know the number of members in The Class, but believes the
16   members number in the thousands, if not more. Thus, this matter should be
17   certified as a class action to assist in the expeditious litigation of the matter.
18         18.    The Class is so numerous that the individual joinder of all of its
19   members is impractical. While the exact number and identities of The Class
20   members are unknown to Plaintiff at this time and can only be ascertained through
21   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
22   The Class includes thousands of members.            Plaintiff alleges that The Class
23   members may be ascertained by the records maintained by Defendant.
24         19.    Plaintiff and members of The Class were harmed by the acts of
25   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
26   and The Class members via their cellular telephones thereby causing Plaintiff and
27   The Class members to incur certain charges or reduced telephone time for which
28   Plaintiff and The Class members had previously paid by having to retrieve or


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 5 of 8 Page ID #:5




 1   administer messages left by Defendant during those illegal calls, and invading the
 2   privacy of said Plaintiff and The Class members.
 3         20.    Common questions of fact and law exist as to all members of The
 4   Class which predominate over any questions affecting only individual members of
 5   The Class. These common legal and factual questions, which do not vary between
 6   The Class members, and which may be determined without reference to the
 7   individual circumstances of any members, include, but are not limited to, the
 8   following:
 9                a.     Whether, within the four years prior to the filing of this
10                       Complaint through the date of class certification, Defendant
11                       made any telemarketing/solicitation calls (other than a call
12                       made for emergency purposes or made with the prior express
13                       consent of the called party) to a member of The Class using any
14                       automatic telephone dialing system to any telephone number
15                       assigned to a cellular telephone service;
16                b.     Whether Plaintiff and The Class members were damaged
17                       thereby, and the extent of damages for such violation; and
18                c.     Whether Defendant should be enjoined from engaging in such
19                       conduct in the future.
20         21.    As a person that received numerous telemarketing/solicitation calls
21   from Defendant using an automatic telephone dialing system, without Plaintiff’s
22   prior express consent, Plaintiff is asserting claims that are typical of The Class.
23         22.    Plaintiff will fairly and adequately protect the interests of the members
24   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
25   class actions.
26         23.    A class action is superior to other available methods of fair and
27   efficient adjudication of this controversy, since individual litigation of the claims
28   of all The Class members is impracticable. Even if every member could afford


                                 CLASS ACTION COMPLAINT
                                              -5-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 6 of 8 Page ID #:6




 1   individual litigation, the court system could not. It would be unduly burdensome
 2   to the courts in which individual litigation of numerous issues would proceed.
 3   Individualized litigation would also present the potential for varying, inconsistent,
 4   or contradictory judgments and would magnify the delay and expense to all parties
 5   and to the court system resulting from multiple trials of the same complex factual
 6   issues. By contrast, the conduct of this action as a class action presents fewer
 7   management difficulties, conserves the resources of the parties and of the court
 8   system, and protects the rights of each member of The Class.
 9         24.    The prosecution of separate actions by individual members of The
10   Class would create a risk of adjudications with respect to them that would, as a
11   practical matter, be dispositive of the interests of the other members not parties to
12   such adjudications or that would substantially impair or impede the ability of such
13   non-party members to protect their interests.
14         25.    Defendant has acted or refused to act in respects generally applicable
15   to The Class, thereby making appropriate final and injunctive relief with regard to
16   the members of The Class as a whole.
17                             FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                                      47 U.S.C. §227(b).
20                                 On Behalf of The Class
21         26.    Plaintiff repeats and incorporates by reference into this cause of action
22   the allegations set forth above.
23         27.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple negligent violations of the TCPA, including but not limited to each
25   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
26   47 U.S.C. § 227 (b)(1)(A).
27         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
28   Plaintiff and The Class members are entitled to an award of $500.00 in statutory


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 7 of 8 Page ID #:7




 1   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 2         29.    Plaintiff and The Class members are also entitled to and seek
 3   injunctive relief prohibiting such conduct in the future.
 4                           SECOND CAUSE OF ACTION
 5    Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                            Act
 7                                      47 U.S.C. §227(b)
 8                                On Behalf of The Class
 9         30.    Plaintiff repeats and incorporates by reference into this cause of action
10   the allegations set forth above.
11         31.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple knowing and/or willful violations of the TCPA, including but not
13   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
14   and in particular 47 U.S.C. § 227 (b)(1)(A).
15         32.    As a result of Defendant’s knowing and/or willful violations of 47
16   U.S.C. § 227(b), Plaintiff and The Class members are entitled to an award of
17   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19         33.    Plaintiff and The Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                                PRAYER FOR RELIEF
22   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
23                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                      47 U.S.C. §227(b)
26                As a result of Defendant’s negligent violations of 47 U.S.C.
27                §227(b)(1), Plaintiff and The Class members are entitled to and
28                request $500 in statutory damages, for each and every violation,


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 2:21-cv-00406-MWF-SK Document 1 Filed 01/15/21 Page 8 of 8 Page ID #:8




 1                pursuant to 47 U.S.C. 227(b)(3)(B).
 2                Any and all other relief that the Court deems just and proper.
 3                           SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                            Act
 6                                    47 U.S.C. §227(b)
 7                As a result of Defendant’s willful and/or knowing violations of 47
 8                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
 9                and request treble damages, as provided by statute, up to $1,500, for
10                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
11                U.S.C. §227(b)(3)(C).
12                Any and all other relief that the Court deems just and proper.
13
14         34.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff is entitled to, and demands, a trial by jury.
16
17
18
           Respectfully Submitted this 15th Day of January, 2021.
19
20
21                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
22
                                       By: /s/ Todd M. Friedman
23                                         Todd M. Friedman
24                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -8-
